Citation Nr: 1720001	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to March 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his representative submitted two separate VA Form 9, substantive appeals, with one substantive appeal requesting a videoconference hearing and the other substantive appeal not requesting a hearing.  In an April 2014 report of contact, the Veteran's former representative confirmed that the Veteran did not want a Board hearing.

Although the RO reopened the Veteran's claim of service connection for a left knee disability by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issue of service connection for a left knee disability, on de novo review, is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  An unappealed January 1974 rating decision denied the Veteran service connection for a left knee disability based essentially on finding that he was not shown to have a left knee disability.  

2.  Evidence received since the January 1974 rating decision tends to show that the Veteran currently has a left knee disability and that such disability may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the benefit sought by reopening the claim of service connection for a left knee disability based on receipt of new and material evidence, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A January 1974 rating decision denied the Veteran's original claim of service connection for a left knee disability based on a finding that he was not shown to have a left knee disability.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the January 1974 rating decision included service treatment records (STRs).  As this claim was previously denied based on a finding that the Veteran was not shown to have a left knee disability, for evidence to be new and material, it must relate to this unestablished fact (i.e., a diagnosis of left knee disability and an indication that such may be related to service).  

Evidence received since the January 1974 rating decision includes private treatment records which show a diagnosis of a left knee disability.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a left knee disability must be reopened.   Shade, 24 Vet. App. at 110.


ORDER

The appeal seeking to reopen a claim of service connection for a left knee disability is granted.




REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  Specifically, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran claims that his current left knee disability is due to an injury in service.  He reported that he was hospitalized at Ft. Sill in October 1970 following a left knee injury.  His service treatment records (STRs) confirm that he sprained his left knee and was placed in a cast.  To date, however, those hospital records have not been obtained.  On remand, an effort should be made to obtain any related in-service hospital records regarding treatment for a left knee injury, as hospital records are housed separately from STRs. 

On June 2011 VA knee examination, the Veteran reported that he injured his left knee in service and that, following service "in the early years[,]" his left knee would occasionally hurt, especially during cold weather.  As time progressed, the pain increased and was constant, and he started experiencing increased buckling of the knee; a left knee arthroscopy was performed in January 2011.  Following examination, the examiner diagnosed mild arthritis with small joint effusion.  She initially opined that she could not provide an opinion because she did not have the Veteran's file; however, in a June 2011 addendum opinion, and after review of the file, she opined that the Veteran's current left knee disability is less likely caused by or the result of the left knee sprain identified during active duty because the Veteran's left knee was normal at separation and because there were no complaints of left knee pain until January 2011, when a torn medial meniscus was diagnosed.  She concluded that, "[i]f this latest left knee condition was connected to the incident in 1970, I would expect to see a continuation of documentation of left knee pain and numerous knee treatments in providing relief from that pain."

The Board finds this opinion inadequate for many reasons.  First, although arthritis was diagnosed, the examiner's negative opinion is based on a lack of medical treatment related to a torn medial meniscus.  The examiner did not provide any opinion with respect to whether the Veteran's left knee arthritis is related to service.  Additionally, the examiner failed to consider the Veteran's statements that he experienced knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must address the Veteran's competent and credible lay evidence).  Accordingly, a remand for an adequate opinion is necessary.

Further, in his July 2013 VA Form 9, substantive appeal, the Veteran reported that he was being treated with pain medications in 1974 and was therefore able to deal with his left knee pain.  As this matter is being remanded, the Veteran should be asked to identify the providers of all treatment he received for his left knee disability since separation from service and an attempt should be made to obtain such records.

Additionally, the Veteran submitted a December 2010 private progress note in which his physician stated that the old injury to the Veteran's anterior cruciate ligament (ACL) may "very well be related to his injury that he [incurred] in the military that he has mentioned to me."  This opinion is stated in speculative terms (very well be), lacks the specificity needed to be persuasively probative, and is unaccompanied by rationale.  As the Board is remanding this matter, the Veteran has an opportunity to submit a more probative opinion in support of his claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the appropriate facilities to request any inpatient or clinical records from the Fort Sill Hospital in Oklahoma, dated in October 1970, that pertain to treatment for a left knee disability.

2.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the his left knee disability since his discharge from service (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation.  He should also be requested to specifically identify when a left knee disability was first diagnosed and the diagnosing physician and/or facility, and well as the identity of his primary care physician. With his cooperation (by providing releases), the RO should obtain for the record complete clinical records of all such evaluations and treatment.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

3.  The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely cause of a left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify any left knee disability by diagnosis.

(b) Identify the likely cause of any (and each) left knee disability diagnosed, to include arthritis and a torn medial meniscus.  Specifically, IS THERE A 50 PERCENT OR GREATER PROBABILITY (that is, is it "at least as likely as not") that such disability is related to the Veteran's service/injury therein?  If the answer is no, identify the cause considered more likely.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

